Exhibit 10.20

 

TRANSPORTATION SERVICE AGREEMENT
Contract Identification FT11544

 

This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and ANR PIPELINE COMPANY
(Shipper).

 

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.

 

1.          EFFECTIVE DATE: November 03, 2008

 

2.          CONTRACT IDENTIFICATION: FT11544

 

3.          RATE SCHEDULE: FT

 

4.          SHIPPER TYPE: Interstate PI

 

5.          STATE/PROVINCE OF INCORPORATION: Delaware

 

6.          TERM: December 01, 2008 to March 31, 2009

 

7.          EFFECT ON PREVIOUS CONTRACTS:

 

This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 

8.          MAXIMUM DAILY QUANTITY (Dth/Day): 100,000

 

Please see Appendix A for further detail.

 

The maximum quantity to be transported under this Agreement for the
corresponding term shall not exceed:

 

 

December 01, 2008

March 31, 2009

1,500,000 Dth

 

9.         RATES:

 

Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter’s maximum rates and charges plus all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing. Provisions governing a rate other than maximum shall be set
forth in this Paragraph 9 and/or on Appendix B hereto.

 

Shipper and Transporter agree that for service under this Agreement from the
point(s) of receipt listed on Appendix A to the point(s) of delivery listed on
Appendix A: a) the Reservation Fee to be charged shall be $0.300, and b) the
Utilization Fee to be charged under this agreement shall be $0.0000 per Dth.

 

10.        POINTS OF RECEIPT AND DELIVERY:

 

The primary receipt and delivery points are set forth on Appendix A.

 

11.        RELEASED CAPACITY:

 

N/A

 

12.        INCORPORATION OF TARIFF INTO AGREEMENT:

 

This Agreement shall incorporate and in all respects be subject to the “General
Terms and Conditions” and the applicable Rate Schedule (as stated above) set
forth in Transporter’s FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the “General Terms and Conditions” in
Transporter’s FERC Gas Tariff, Second Revised Volume No. 1, and Transporter
shall have the right to place such changes in effect in accordance with the NGA,
and this Agreement shall be deemed to include such changes and any such

 

--------------------------------------------------------------------------------


 

changes which become effective by operation of law and Commission Order, without
prejudice to Shipper’s right to protest the same.

 

13.       MISCELLANEOUS:

 

No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.

 

Any controversy between the parties arising under this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.

 

14.        OTHER PROVISIONS:

 

It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.

 

Upon termination of this Agreement, Shipper’s and Transporter’s obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.

 

15.       NOTICES AND COMMUNICATIONS:

 

All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:

 

 

ADMINISTRATIVE MATTERS

 

 

 

 

 

Great Lakes Gas Transmission Limited

ANR PIPELINE COMPANY

 

Partnership

717 Texas Avenue

 

5250 Corporate Drive

Suite 2400

 

Troy, MI 48098

Houston, TX 77002-2761

 

Attn: Transportation Services

Attn:

 

 

PAYMENT BY ELECTRONIC TRANSFER

 

 

 

 

 

 

Great Lakes Gas Transmission Limited

ANR PIPELINE COMPANY

 

 

Partnership

Attn: Pearline Mcmahon

 

 

Citibank, NA, New York, NY

 

 

 

ABA No:  021000089

 

 

 

Account No: 3076-5207

 

 

 

 

 

AGREED TO BY:

 

 

 

 

 

GREAT LAKES GAS TRANSMISSION

 

 

LIMITED PARTNERSHIP

 

 

By: Great Lakes Gas Transmission Company

ANR PIPELINE COMPANY

 

 

Operator and Agent for Great Lakes Gas

Transmission Limited Partnership

 

 

By:

 /s/ Joseph E. Pollard

 

By:

/s/ Gary C. Charette

 

Joseph E. Pollard

 

 

Gary C. Charette

Title: Director, Transportation Services

 

Title: Vice President, Commercial Operations

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

Contract Identification FT11544

 

Date: November 03. 2008

Supersedes Appendix Dated: Not Applicable

 

Shipper: ANR PIPELINE COMPANY

 

Maximum Daily Quantity (Dth/Day) per Location:

 

Begin Date

 

End Date

 

Point(s) of Primarv Receipt

 

Point(s) of Primarv Delivery

 

MDQ

 

(MAOP)

 

12/01/2008

 

03/31/2009

 

MUTTONVILLE

 

 

 

100,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

12/01/2008

 

03/31/2009

 

 

 

OTISVILLE

 

100,000

 

974

 

 

--------------------------------------------------------------------------------